Case 8:19-cv-00098-JLS-DFM Document 62 Filed 12/20/19 Page 1 of 9 Page ID #:288




 1   Aaron D. Aftergood (239853)
       aaron@aftergoodesq.com
 2   THE AFTERGOOD LAW FIRM
     1880 Century Park East, Suite 200
 3   Los Angeles, CA 90067
     Telephone: (310) 550-5221
 4   Facsimile: (310) 496-2840
 5   Steven L. Woodrow*
       swoodrow@woodrowpeluso.com
 6   Taylor T. Smith*
       tsmith@woodrowpeluso.com
 7   WOODROW & PELUSO, LLC
     3900 East Mexico Avenue, Suite 300
 8   Denver, Colorado 80210
     Telephone: (720) 213-0675
 9   Facsimile: (303) 927-0809
10   *Pro Hac Vice
11   Attorneys for Plaintiff Mariano Benitez
     and the Classes
12
13                        UNITED STATES DISTRICT COURT

14        CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION

15
16   Mariano Benitez, individually and on         Case No. 8:19-CV-00098-JLS-DFM
17   behalf of all others similarly situated,
                                                  JOINT STIPULATION TO EXTEND
18                                                ALL REMAINING DEADLINES
                               Plaintiff,
19
                                                  Hon. Josephine L. Staton
     v.
20
                                                  Complaint filed: January 21, 2019
21   Powerline Funding, LLC, a New York
     Limited Liability Company,
22
23                             Defendant.
24
25
26
27
     JOINT STIPULATION TO EXTEND ALL        -1-
28   REMAINING DEADLINES
Case 8:19-cv-00098-JLS-DFM Document 62 Filed 12/20/19 Page 2 of 9 Page ID #:289




 1          Plaintiff Mariano Benitez (“Plaintiff” or “Benitez”) and Defendant Powerline
 2   Funding, LLC (“Defendant” or “Powerline”), through their respective counsel,
 3   hereby stipulate as follows:
 4                                        RECITALS
 5          WHEREAS, on January 21, 2019, Plaintiff filed his complaint in this matter in
 6   the United States District Court, Central District of California (the “Complaint”);
 7          WHEREAS, on January 24, 2019, Powerline was served with a copy of the
 8   Complaint and summons, which placed its deadline for responding to the Complaint
 9   on February 14, 2019.
10          WHEREAS, on February 14, 2019 and later on March 4, 2019, Plaintiff’s
11   counsel stipulated to two extensions of the time to respond to the Complaint to allow
12   Powerline’s initial counsel to adequately respond to Plaintiff’s Complaint, and to
13   explore the possibility for settlement. (Dkts. 13, 17.) The Court granted both
14   extensions, which required Powerline to answer or otherwise respond on or before
15   March 18, 2019. (Dkts. 16, 18.)
16          WHEREAS, following the appearance of Alan Ritchie, Powerline’s second
17   attorney, counsel for Plaintiff agreed to two additional extensions to allow Mr.
18   Ritchie time to review the allegations and for the Parties to continue discussing the
19   potential for settlement. (Dkts. 21, 26) The Court granted both extensions, which
20   required Powerline to answer or otherwise respond on or before April 29, 2019.
21   (Dkts. 22, 27.)
22          WHEREAS, on April 29, 2019, Powerline filed its Motion to Dismiss for
23   Lack of Jurisdiction. (Dkt. 28.)
24          WHEREAS, on June 6, 2019, following full briefing on the Motion to
25   Dismiss, the Court issued its Order denying Powerline’s Motion to Dismiss. (Dkt.
26   33.)
27
     JOINT STIPULATION TO EXTEND ALL       -2-
28   REMAINING DEADLINES
Case 8:19-cv-00098-JLS-DFM Document 62 Filed 12/20/19 Page 3 of 9 Page ID #:290




 1         WHEREAS, on June 7, 2019, the Parties filed their Joint Case Management
 2   Statement. (Dkt. 34.)
 3         WHEREAS, on June 14, 2019, the Parties exchanged their Rule 26(a)(1)
 4   initial disclosures. In its disclosures, Powerline identified “Interimagine,” a third
 5   party that it claims placed the calls to Plaintiff. To date, Plaintiff’s counsel has been
 6   unable to locate any entity named Interimagine despite repeatedly pressing
 7   Powerline’s counsel for additional information.
 8         WHEREAS, on June 19, 2019, the Court issued its Scheduling Order which
 9   set the following remaining deadlines:
10          •     Fact Discovery Cut-off: February 28, 2020;
11          •     Last Day to File Motion for Class Certification: March 13, 2020;
12          •     Last Day to File Motions (excluding Daubert Motions and all other
13                Motions in Limine): March 13, 2020;
14          •     Last Day to Serve Initial Expert Reports: March 13, 2020;
15          •     Last Day to Serve Rebuttal Expert Reports: April 10, 2020;
16          •     Last Day to File Opposition to Motion for Class Certification: April 10,
17                2020;
18          •     Last Day to File Reply in Support of Motion for Class Certification:
19                April 24, 2020;
20          •     Last Day to Conduct Settlement Proceedings: May 1, 2020;
21          •     Expert Discovery Cut-off: May 8, 2020;
22          •     Last Day to File Daubert Motions: May 15, 2020;
23          •     Last Day to File Motions in Limine (excluding Daubert motions): June
24                5, 2020; and
25          •     Final Pretrial Conference (10:30 a.m.): July 10, 2020.
26   (Dkt. 37.)
27
     JOINT STIPULATION TO EXTEND ALL       -3-
28   REMAINING DEADLINES
Case 8:19-cv-00098-JLS-DFM Document 62 Filed 12/20/19 Page 4 of 9 Page ID #:291




 1         WHEREAS, on June 21, 2019, Plaintiff served his first set of discovery
 2   requests upon Powerline—including interrogatories and requests for the production
 3   of documents—which placed Powerline’s deadline to respond to discovery on July
 4   22, 2019.
 5         WHEREAS, following discussions with Powerline’s attorney, Alan Ritchie,
 6   and his representation that he intended to withdraw as Powerline’s attorney, counsel
 7   agreed to another extension of the deadline to file its Answer until July 12, 2019 to
 8   allow Powerline suitable time to find and retain new counsel (dkt. 42), which was
 9   granted on June 25, 2019 (dkt. 44). At the same time, Plaintiff agreed to multiple
10   extensions of the deadline for Powerline to respond to Plaintiff’s discovery requests.
11   Plaintiff only agreed to these extensions to permit Powerline’s new counsel to
12   provide fulsome responses to the requests.
13         WHEREAS, on August 7, 2019, the Parties agreed to an extension of the
14   deadline to file motions to add parties and amend pleadings until October 1, 2019.
15   (Dkt. 47.) The additional time would allow Powerline to serve responses to
16   discovery following the appearance of its new counsel, and also to allow Plaintiff’s
17   counsel sufficient time to review Powerline’s discovery responses prior to the
18   expiration of the deadline to file motions to add parties and amend pleadings.
19         WHEREAS, on September 11, 2019, this Court approved Powerline’s Request
20   for Approval of Substitution of Counsel. (Dkt. 55.)
21         WHEREAS, on September 12, 2019, Powerline’s current counsel, Ingrid M.
22   Rainey, filed her notice of appearance on behalf of Powerline. (Dkt. 56.)
23         WHEREAS, Powerline’s current counsel reached out to Plaintiff’s counsel to
24   request an extension of the deadline to respond to Plaintiff’s discovery requests to
25   allow counsel time to review the case and provide responses to discovery.
26
27
     JOINT STIPULATION TO EXTEND ALL      -4-
28   REMAINING DEADLINES
Case 8:19-cv-00098-JLS-DFM Document 62 Filed 12/20/19 Page 5 of 9 Page ID #:292




 1   Powerline’s current counsel informed Plaintiff that its prior counsel had not spent
 2   any time working on the discovery responses.
 3         WHEREAS, Plaintiff’s counsel agreed to another extension of time to respond
 4   to discovery with the understanding that the Parties would also stipulate to a three-
 5   month extension of all remaining deadlines. The new deadline for Powerline to
 6   respond to discovery was October 25, 2019.
 7         WHEREAS, on October 1, 2019, the Parties filed their Joint Stipulation to
 8   Extend All Remaining Deadlines. (Dkt. 57.)
 9         WHEREAS, on October 9, 2019, the Court issued its Order denying the
10   Parties stipulation to continue all remaining deadlines. (Dkt. 58.)
11         WHEREAS, on October 25, 2019, Powerline served its responses to
12   Plaintiff’s first set of discovery requests. Powerline’s responses repeatedly stated that
13   Powerline does not place telemarketing calls to consumers. Instead, Powerline
14   claims that all calls were again made by its agent, Interimagine.
15         WHEREAS, pursuant to L.R. 37-1, Plaintiff served a discovery dispute letter
16   on November 8, 2019, which addressed deficiencies with respect to Powerline’s
17   discovery responses. Counsel for both Parties conferred on November 22, 2019 to
18   address the issues raised in Plaintiff’s letter. Specifically, Plaintiff’s counsel
19   reiterated the necessity for additional information regarding Powerline’s third party
20   agent, Interimagine. The Parties agreed to confer further on December 3, 2019,
21   wherein Powerline’s counsel could provide Plaintiff with specifics regarding what
22   additional information could be produced and to establish a deadline for the
23   production.
24         WHEREAS, on November 19, 2019, Powerline served its first set of
25   discovery requests on Plaintiff—including interrogatories and requests for the
26
27
     JOINT STIPULATION TO EXTEND ALL       -5-
28   REMAINING DEADLINES
Case 8:19-cv-00098-JLS-DFM Document 62 Filed 12/20/19 Page 6 of 9 Page ID #:293




 1   production of documents. Plaintiff will serve his responses to Powerline’s discovery
 2   requests on December 19, 2019.
 3         WHEREAS, on December 1, 2019, Powerline’s counsel informed Plaintiff’s
 4   counsel that her business partner unexpectedly passed away on November 30, 2019,
 5   and requested that the Parties reschedule their December 3rd call because the funeral
 6   was to be held the same day. The Parties thereafter agreed to confer on December
 7   13, 2019.
 8         WHEREAS, on December 13, 2019, the Parties agreed that Powerline will
 9   produce supplemental responses to the discovery requests by January 10, 2020.
10         WHEREAS, Plaintiff’s counsel intends to serve a subpoena to testify at a
11   deposition in a civil action as well as subpoena to produce documents, information,
12   or objects on Interimagine following the receipt of information that identifies the
13   entity. This information will be directly related to both merits and class issues. That
14   is, Powerline has represented that Interimagine performs all of its telemarketing
15   activities and possesses all of the necessary information—including call records,
16   sources of potential consent, and records of stop requests.
17         WHEREAS, the Parties are in mutual agreement that three-month extension of
18   all remaining deadlines is necessary. The extension will allow Plaintiff time to
19   effectuate subpoenas upon Interimagine following the receipt of information that
20   identifies the legal entity. Moreover, the additional time will allow sufficient time for
21   the Parties to resolve any remaining issues with respect to discovery prior to the
22   close of discovery. And, to the extent necessary, will permit the Parties to serve
23   additional sets of discovery requests. In short, the extension will allow both Parties
24   adequate time to engage in discovery without prejudicing either Parties’ rights.
25         WHEREAS, the extension is not being sought for any improper purpose and
26   will not disrupt any other deadline.
27
     JOINT STIPULATION TO EXTEND ALL        -6-
28   REMAINING DEADLINES
Case 8:19-cv-00098-JLS-DFM Document 62 Filed 12/20/19 Page 7 of 9 Page ID #:294




 1         WHEREAS, the Parties propose the following deadlines:
 2          •     Fact Discovery Cut-off: May 29, 2020;
 3          •     Last Day to File Motion for Class Certification: June 12, 2020;
 4          •     Last Day to File Motions (excluding Daubert Motions and all other
 5                Motions in Limine): June 12, 2020;
 6          •     Last Day to Serve Initial Expert Reports: June 12, 2020;
 7          •     Last Day to Serve Rebuttal Expert Reports: July 10, 2020;
 8          •     Last Day to File Opposition to Motion for Class Certification: July 10,
 9                2020;
10          •     Last Day to File Reply in Support of Motion for Class Certification:
11                July 24, 2020;
12          •     Last Day to Conduct Settlement Proceedings: July 31, 2020;
13          •     Expert Discovery Cut-off: August 7, 2020;
14          •     Last Day to File Daubert Motions: August 14, 2020;
15          •     Last Day to File Motions in Limine (excluding Daubert motions):
16                September 4, 2020; and
17          •     Final Pretrial Conference (10:30 a.m.): October 9, 2020.
18                                      STIPULATION
19         IT IS HEREBY STIPULATED, by and between the parties to this action,
20   through their respective attorneys of record, as follows:
21         1.     All remaining deadlines shall be extended by three (3) months.
22
23   Dated: December 20, 2019               By:    /s/ Taylor T. Smith
24                                          Aaron D. Aftergood (239853)
25                                          THE AFTERGOOD LAW FIRM
                                            1880 Century Park East, Suite 200
26                                          Los Angeles, CA 90067
                                            Telephone: (310) 550-5221
27                                          Facsimile: (310) 496-2840
     JOINT STIPULATION TO EXTEND ALL       -7-
28   REMAINING DEADLINES
Case 8:19-cv-00098-JLS-DFM Document 62 Filed 12/20/19 Page 8 of 9 Page ID #:295




 1                                         Steven L. Woodrow (admitted pro hac vice)
                                             swoodrow@woodrowpeluso.com
 2                                         Taylor T. Smith (admitted pro hac vice)
                                             tsmith@woodrowpeluso.com
 3                                         WOODROW & PELUSO, LLC
                                           3900 East Mexico Avenue, Suite 300
 4                                         Denver, Colorado 80210
                                           Telephone: (720) 907-7628
 5                                         Facsimile: (303) 927-0809
 6                                         *Pro Hac Vice
 7                                         Attorney for Plaintiff Mariano Benitez
                                           and the Classes
 8
 9
     Dated: December 20, 2019              By: /s/ Ingrid M. Rainey
10
11                                         Ingrid M. Rainey
                                             Ingrid@raineylawpc.com
12                                         Rainey Law PC
13                                         16870 West Bernardo Drive, Suite 400
                                           San Diego, California 92127
14                                         Telephone: (949) 842-5278
15
                                           Attorney for Defendant Powerline Funding,
16                                         LLC
17
18
19
                             SIGNATURE CERTIFICATION
20
           Pursuant to Local Rule 5-4.3.4(a)(2)(i), I hereby certify that Defendant’s
21
     counsel concurs with the content of this document and has authorized me to affix her
22
23   signature to the document and file the same with the Court.
24                                                /s/ Taylor T. Smith
25
26
27
     JOINT STIPULATION TO EXTEND ALL      -8-
28   REMAINING DEADLINES
Case 8:19-cv-00098-JLS-DFM Document 62 Filed 12/20/19 Page 9 of 9 Page ID #:296




 1                              CERTIFICATE OF SERVICE
 2
           Taylor T. Smith, an attorney, certifies that on December 20, 2019, he
 3
     electronically filed the foregoing with the Clerk of the Court by using the CM/ECF
 4
     system, which will send a notice of electronic filing to all attorneys of record.
 5
 6
                                                   /s/ Taylor T. Smith
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     JOINT STIPULATION TO EXTEND ALL       -9-
28   REMAINING DEADLINES
